FILED

UNITED srArEs DISTRICT coURr C,erk JUN_ 3 0 2010
FOR THE DISTRICT OF COLUMBIA Cvurt§ fa~r$t.hzg,§$;itcr;cs; Efza§k;upr¢y
0 Hmbia
)
Ruth Packer, )
)
Plaintiff, )
)
v_ ) Civil Action No.

) 10 1121
GEICO Insurance Company, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a presumed resident of the District of Columbia, sues GEICO Insurance
Company based in Fredericksburg, Virginia, over the handling of her insurance claim arising

from a car accident. She seeks $45,000. The complaint does not present a federal question and

the amount in controversy is below the statutory minimum required for diversity jurisdiction.
Hence, the complaint will be dismissed. A separate Order accompanies this Memorandum

Opinion.

A/\~@A.v/

united states Discrier Judge
Date: June @Y , 2010